Citation Nr: 1717756	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  08-28 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the Air Force from March 1962 to October 1982, with additional Air National Guard service from May 1999 to May 2007, including active duty from September 1990 to October 1990, from January 2005 to December 2005. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction has since been transferred to the Atlanta, Georgia, RO (hereinafter, Agency of Original Jurisdiction (AOJ)).  

The case was previously before the Board in December 2014, when the case was reopened based on the submission of new and material evidence.  More recently, the case was before the Board in August 2016, when it was remanded to the AOJ for further development.  That development has been completed, and the case returns to the Board for further adjudication.  

Since the issuance of the supplementary statement of the case (SSOC), additional evidence has been received by the Board for which a waiver of initial AOJ consideration was provided, in writing dated December 2016.  38 C.F.R. § 20.1304 (2016).  

The appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.


FINDINGS OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran's bilateral hearing loss disability is related to his active service. 



CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran has a bilateral hearing loss disability that was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d), 3.307, 3.309, 3.385 (2016).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Merits of the Claim

The Veteran seeks service connection for his bilateral hearing loss disability.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).
As an alternative to the nexus requirement, service connection may also be granted for chronic disabilities, under 38 C.F.R. § 3.303(b), where the evidence shows an enumerated "chronic disease" in service (or within the presumptive period under § 3.307), or "continuity of symptoms" of such a disease after service, the disease shall be presumed to have been incurred in service.  Walker v. Shinseki, 708 F.3d 1331, 1335-37 (Fed. Cir. 2013).   
In the present case, sensorineural hearing loss is an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) would apply if sensorineural hearing loss is noted or shown in the record.  Walker, 708 F.3d at 1338-39.  
Service connection for an enumerated "chronic disease" such as sensorineural hearing, listed under 38 C.F.R. § 3.309(a) can also be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  
In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995). 

In his December 2016 statement, the Veteran contended that his bilateral hearing loss developed as a result of noise exposure during service.  Specifically, he asserted that he was exposed to hazardous noise as the result of his military occupation specialty (MOS), in which he delivered supply items to where fighter jets were located.  Moreover, the Veteran stated that firing weapons in basic training without hearing protection, and having his office located near the flight line exposed him to excess noise, and even mortar fire while serving in Vietnam.  The Board finds that the Veteran's lay description of the circumstances surrounding his disability to be competent, as hearing loss is capable of lay observation.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).   

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 104 F.3d 1328 (1997).  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The threshold for normal hearing is from 0 to 20 decibels, and puretone thresholds above 20 decibels may demonstrate hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993); McKinney v. McDonald, 28 Vet. App. 15, 24-5 (2016).  However, hearing loss does not equate as being a "disability" for VA purposes.  McKinney, 28 Vet. App. at 24-5.  Specifically, hearing loss does not constitute a disability if it does not meet the threshold requirements for 38 C.F.R. § 3.385.  Palczewski v. Nicholson, 21 Vet. App. 174, 179-80 (2007).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz, is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz, are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.   

The Veteran has a current bilateral hearing loss disability per VA standards.  See audiograms dated September 2005 and March 2006 and January 2016.  Additionally, the Veteran's description of in-service exposure from acoustic trauma is consistent with his known circumstances of service, and thus the Board finds his statements to be credible.  As such, the dispositive issue on appeal concerns whether there is a causal relationship between the Veteran's current hearing loss disability and exposure to acoustic trauma in service.

The record includes opinions for and against the claim.  The VA examiner in March 2016, and November 2016 found that the Veteran's bilateral hearing loss was less likely due to military noise exposure, but more likely impacted by civilian noise exposure, presbycusis, and/or some other etiology.  The examiner noted that her opinion discounted the August 1976 treatment note in the Veteran's claims file because the statement "audiogram was performed which basically within normal limits, but did show some bilateral slight amounts of high frequency hearing loss," was found to be contradictory, and incomplete, as it did not accompany any audiometric results. 

On the other hand, an undated private audiology record from an ear, nose, throat specialist received September 2016, noted that the Veteran's "audiograms... reveal high frequency neurosensory hearing loss, worse on the right side, with the greatest dip at about 4,000 cycles per second.  This pattern is one that is seen as a result of noise exposure...."  Further, the physician concluded that the Veteran's hearing loss disability was most likely due to noise exposure, during his period of service.  The aforementioned opinions are both rendered by equally qualified professionals with no compelling reason to discount the basis for either opinion. 

In sum, based on the totality of the evidence and affording the Veteran the benefit of all reasonable doubt, the Board finds that the Veteran's current hearing loss disability is causally related to his exposure to noise while in service.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence'..., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.")  As such, he is entitled to a grant of service connection for his bilateral hearing loss disability.


ORDER

Entitlement to service connection for bilateral hearing loss is granted. 



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


